Name: Council Decision (EU) 2018/1030 of 13 July 2018 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union
 Type: Decision
 Subject Matter: tariff policy;  European construction;  Europe;  international affairs;  international trade;  Asia and Oceania
 Date Published: 2018-07-23

 23.7.2018 EN Official Journal of the European Union L 185/1 COUNCIL DECISION (EU) 2018/1030 of 13 July 2018 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular first subparagraph of Article 207(4), in conjunction with point (a)(v) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 15 July 2013, the Council authorised the Commission to open negotiations with certain other Members of the World Trade Organisation under Article XXIV:6 of the General Agreement on Tariffs and Trade (GATT) 1994, in the course of the accession to the European Union of the Republic of Croatia. (2) Negotiations were conducted by the Commission within the framework of the negotiating directives adopted by the Council. (3) Those negotiations have been concluded and an Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union was initialled on 18 May 2017. (4) The Agreement was signed on behalf of the Union on 13 March 2018, subject to its conclusion at a later date, in accordance with Council Decision (EU) 2017/1363 (2). (5) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to proceed, on behalf of the Union, to give the notification provided for in the Agreement (3). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 July 2018. For the Council The President H. LÃ GER (1) Consent of the European Parliament given on 4 July 2018 (not yet published in the Official Journal). (2) Council Decision (EU) 2017/1363 of 17 July 2017 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 191, 22.7.2017, p. 1). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.